Case 2:21-cv-02001-SHL-cgc Document 1 Filed 01/04/21 Page 1 of 5                    PageID 1




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TENNESSEE
                              WESTERN DIVISION

 VOLKYRI MCATEE,

        Plaintiff,                                  CASE NO.:

 -vs-

 RUSHMORE SERVICE CENTER.,

        Defendant.
                                       /

                                      COMPLAINT

         COMES NOW Plaintiff, Volkyri Mcatee (hereinafter “Plaintiff”), by and through

 the undersigned counsel, and sues Defendant, Rushmore Service Center., (hereinafter

 “Rushmore”) and in support thereof respectfully alleges violations of the Fair Debt

 Collection Practices Act, 15 U.S.C. § 1692 et. seq. (“FDCPA”).

                              JURISDICTION AND VENUE



         1.      Jurisdiction and venue for purposes of this action are appropriate and

 conferred by 28 U.S.C. § 1331, Federal Question Jurisdiction, as this action involves

 violations of the FDCPA.

         2.      Subject matter jurisdiction, federal question jurisdiction, for purposes of

 this action is appropriate and conferred by 28 U.S.C. § 1331, which provides that the

 district courts shall have original jurisdiction of all civil actions arising under the

 Constitution, laws, or treaties of the United States; and this action involves violations of

 the FDCPA.


                                              1
Case 2:21-cv-02001-SHL-cgc Document 1 Filed 01/04/21 Page 2 of 5                     PageID 2




         3.     The alleged violations described herein occurred in Memphis, Tennessee.

 Accordingly, venue is appropriate with this Court under 28 U.S.C. §1391(b)(2), as it is

 the judicial district in which a substantial part of the events or omissions giving rise to

 this action occurred.

                               FACTUAL ALLEGATIONS

         4.     Plaintiff is a natural person, and citizen of the State of Tennessee, residing

 in Memphis, Tennessee.

         5.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692(a)(3).

         6.     Rushmore Service Center is a corporation with its principal place of

 business located at 3820 N. Louise Ave. Sioux Falls, SD 57107 which conducts business

 in the State of Tennessee under the registered agent Corporation Service Company,

 located at 2908 Poston Ave, Nashville, TN 37203.

         7.     Defendant is a “debt collector” as defined by 15 U.S.C. § 1692(a)(6).

         8.     The alleged debt that is the subject matter of this complaint is a “consumer

 debt” as defined by 15 U.S.C. § 1692(a)(5).

         9.     Rushmore Service Center has repeatedly contacted Plaintiff regarding an

 alleged debt it is attempting to collect. The debt is alleged to have been owed by

 Plaintiff’s late father who passed away in June 2020. Plaintiff has repeatedly informed

 Defendant that her dad is deceased, but Defendant continues to call Plaintiff to collect the

 debt.

         10.    Plaintiff has never had any account or business dealings with Rushmore

 and is not obligated to pay the debt for her deceased father in any capacity.



                                               2
Case 2:21-cv-02001-SHL-cgc Document 1 Filed 01/04/21 Page 3 of 5                      PageID 3




         11.     Throughout 2020, Plaintiff communicated on several occasions with

 Rushmore informing them that her father was deceased. Defendant continued to harass

 Plaintiff by contacting her phone in attempts to collect the alleged debt.

         12.     Defendant repeatedly requested Plaintiff to pay the alleged debt, which

 Plaintiff refused to pay and repeatedly reminded Defendant that the alleged debt was her

 deceased father’s and to stop contacting her.

         13.     Despite these efforts, Defendant refused to cease and desist with its

 collection efforts.

         14.     Defendant has reached out to Plaintiff by phone over one hundred (100)

 times in efforts to collect the alleged debt.

         15.     Plaintiff has repeatedly advised Defendant that the underlying account

 does not belong to her to no avail.

         16.     Defendant is still attempting to collect the underlying alleged debt from

 Plaintiff despite being repeatedly put on notice that the debt does not belong to Plaintiff.

         17.     As a result of the actions of the Defendant, Plaintiff has suffered from a

 waste of her personal time.

         18.     As a result of the actions of the Defendant, Plaintiff has suffered from

 emotional distress as she is constantly reminded of her father’s passing. Plaintiff is

 incredibly upset at the insensitivity demonstrated by Defendant’s agents when attempting

 to collect the debt.

         19.     As a result of the actions of the Defendant, Plaintiff has suffered from

 depression, frustration, anger, and sleeplessness.



                                                 3
Case 2:21-cv-02001-SHL-cgc Document 1 Filed 01/04/21 Page 4 of 5                      PageID 4




                                          COUNT I
                                  (Violation of the FDCPA)

         20.     Plaintiff fully incorporates and re-alleges paragraphs one (1) through

 nineteen (19) as if fully set forth herein.

         21.     At all times relevant to this action Rushmore is subject to and must abide

 by 15 U.S.C. § 1692 et seq.

         22.     Defendant has violated 15 U.S.C. § 1692(f)(1) by attempting to collect a

 debt not authorized by agreement or by law. Specifically, Defendant knows the

 underlying alleged debt does not belong to Plaintiff, but continues to illegally attempt to

 collect the alleged debt from Plaintiff.

         23.     Defendant has violated 15 U.S.C. § 1692(d) by engaging in conduct that

 the natural consequence is to harass, oppress, or abuse Plaintiff in connection with the

 collection of a debt.   Defendant has caused Plaintiff’s telephone to ring and has engaged

 Plaintiff in telephone conversations repeatedly and continuously despite Plaintiff’s

 request for the calls to stop.

         24.     Defendant repeatedly has caused emotional pain to Plaintiff by constantly

 reminding her of her dad’s passing and to make matters worse, to collect money from her

 when she does not owe the debt.

         WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

 triable and judgment against for statutory damages, punitive damages, actual damages,

 costs, interest, attorney fees, enjoinder from further violations of these parts and any other

 such relief the court may deem just and proper.




                                               4
Case 2:21-cv-02001-SHL-cgc Document 1 Filed 01/04/21 Page 5 of 5       PageID 5




                                        Respectfully Submitted,



                                        Frank H. Kerney, III, Esquire
                                        Octavio “Tav” Gomez, Esquire
                                        Tennessee Bar #: 035859
                                        Morgan & Morgan, Tampa, P.A.
                                        201 N. Franklin St., 7th Floor
                                        Tampa, FL 33602
                                        Tele: (813) 225-6745
                                        Fax: (813) 223-5402
                                        Primary Email: Fkerney@forthepeople.com
                                        Secondary Email: Tgomez@forthepeople.com
                                        Noticed Email: dgagliano@forthepeople.com
                                        Attorney for Plaintiff




                                    5
